Case 3:15-cv-00364-DJH-CHL Document 178 Filed 06/17/20 Page 1 of 1 PageID #: 2566




                          IN THE UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF KENTUCKY
                                  LOUISVILLE DIVISION

   PINNACLE SURETY SERVICES,                        )      CASE NO. 3:15-CV-364-DJH
   INC.                                             )
                                                    )      Judge David J. Hale
           Plaintiff,                               )
                                                    )
           v.                                       )
                                                    )      AGREED ORDER OF DISMISSAL
   COOPER & ELLIOTT, LLC, et al.                    )      WITH PREJUDICE
                                                    )
           Defendants.                              )
                                                    )

          Plaintiff, Pinnacle Surety Services, Inc., by counsel, and Defendants, Rex E. Elliott and

  Cooper & Elliott, LLC (collectively “Elliott”), by counsel, herewith agree that the above captioned

  matter shall be dismissed with prejudice as to these remaining Defendants. Pinnacle and Elliott

  shall bear their own costs, attorney fees and expenses. This is a final and appealable ORDER and

  there is no just cause for delay in its entry.


   /s/ P. Blaine Grant                               /s/ Lindsey M. Johnson
   P. Blaine Grant                                   Lindsay M. Johnson
   Hayden Grant PLLC                                 Freund, Freeze & Arnold
   Glassworks II, Suite 301                          Fifth Third Center
   214 South 8th Street                              1 South Main Street, Suite 1800
   Louisville, KY 40202                              Dayton, Ohio 45402-2017
   ATTORNEY FOR PLAINTIFF,                           COUNSEL FOR DEFENDANTS, REX E.
   PINNACLE SURETY SERVICES, INC.                    ELLIOTT AND COOPER & ELLIOTT, LLC
